Appeal from an order of the Supreme Court, Special Term, Clinton County. The order denies defendant-appellant’s motion for an order precluding plaintiff-respondent from giving evidence at the trial concerning various items due to the alleged failure of plaintiff-respondent to furnish certain particulars of its complaint as required by order. A statement of the nature of this cause of action may be found in the Per Curiam opinion of this court handed down upon a previous appeal in this action (282 App. Div. 328). After issue was joined, plaintiff-respondent was directed by order to serve a bill of particulars in amplification of the allegations of its complaint. Defendant-appellant claims some items of the bill of particulars furnished pursuant to the order are vague and general, and other items required have been omitted, and that the attempt to incorporate by reference in the bill exhibits introduced upon the examination before trial should not be permitted. We view the bill of particulars as substantially complying with the order and adequately revealing to defendant-appellant information necessary to permit an intelligent preparation for trial. The reference in the bill to certain publications and photographs introduced as exhibits upon the examination before trial cannot be deemed improper under the special circumstances of this case. Order unanimously affirmed, with $10 costs. Present — Foster, P. J., Bergan, Coon, Halpern and Zeller, JJ.